DETAILED ACTION
The instant application having Application No. 17/013,299 filed on 9/4/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Hanke et al., “"DFINITY Technology Overview Series, Consensus System, Rev. 1", and UltraYOLO, “Proof-of-Randomness: UltraYOLO’s Random Number Generation (RNG) on the Blockchain”.  Hanke teaches a decentralized randomness beacon that utilizes a threshold signature scheme to produce a stream of random outputs over time, wherein a blockchain layered on top of the beacon uses the outputs for leader selection and leader ranking.  Nodes in a network combine signature shares to implement the threshold signature and output a random number, wherein steps of the random beacon chain and the blockchain alternate, and wherein the random output is available to all clients (i.e. nodes) in order to facilitate probabilistic leader ranking and block creation via “probabilistic slot protocol” (PSP).  UltraYOLO discloses each node of a blockchain generating a signature share, wherein an aggregated signature is a random number.
However, neither Hanke nor UltraYOLO teaches selecting a node based on a block generation order or publishing/broadcasting a block comprising a random sequence to a blockchain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182